Citation Nr: 0921927	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals from a head injury.

2.  Entitlement to a compensable initial rating for a scar on 
the Veteran's scalp.

3.  Entitlement to a compensable initial rating for bilateral 
chronic maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1995 to 
November 2002. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's residuals from a head injury are not 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weeks 
or less often), chronic sleep impairment and mild memory loss 
(such as forgetting names, directions and recent events).  

2.  The Veteran's scar is not 5 or more inches (13 or more 
centimeters) in length; at least one-quarter inch (0.6 
centimeters) at widest part; with a surface contour elevated 
or depressed on palpation; adherent to underlying tissue; 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters); of abnormal texture in an 
area exceeding six square inches (39 square centimeters); 
missing underlying soft tissue in an area exceeding six 
square inches (39 square centimeters); or indurate and 
inflexible in an area exceeding six square inches (39 square 
centimeters).

3.  The evidence does not shown that the Veteran's bilateral 
chronic maxillary sinusitis has been manifested by one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year characterized by headaches, pain and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals from a heading injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9304 (2008).

2.  The criteria for a compensable initial evaluation for a 
service-connected scar on the Veteran's scalp have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 (2008).

3.  The criteria for a compensable initial evaluation for 
service-connected bilateral chronic maxillary sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 6513 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2003, 
January 2006, and June 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that the current evaluations assigned 
for the residuals from a head injury, a scar on his scalp and 
bilateral chronic maxillary sinusitis do not accurately 
reflect the severity of those conditions.  In July 2003 the 
RO issued a rating decision service connecting those 
conditions and granted a 10 percent rating for residuals from 
the head injury and noncompensable ratings for the scalp scar 
and the bilateral sinusitis.  The effective date was November 
30, 2002, the day after the Veteran was released from 
service.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  
	
If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Residuals From a Head Injury

The Veteran's residuals from a head injury has been rated 
under Diagnostic Code 9304 for dementia due to head trauma, 
which provides a 10 percent evaluation when evidence 
demonstrates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational task only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9304.  The 
next higher rating, a 30 percent evaluation, requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

While serving guard duty during active service the Veteran 
fell over a wall and struck his head on the pavement.  He 
sustained laceration to the left parietal area of the skull 
and loss three weeks of time from work because of the 
incident.  

During a June 2003 VA examination the Veteran complained of 
frequent headaches, but denied any seizure disorder.  
Headaches were noted about every four days, accompanied by 
dizziness.  The Veteran noted using Motrin for relief and 
cited no functional impairment.  X-rays of the skull revealed 
no fracture or deformity from the prior injury.  The examiner 
noted that the Veteran was able to brush his teeth, cook, 
walk, shower, climb stairs, shop, vacuum, dress, garden, 
drive a car, take out the trash and push a lawn mower and 
that he was then employed as a security guard.  The 
examiner's diagnosis was status post closed head injury with 
laceration to the scalp; residuals include headaches.  

In his May 2004 Notice of Disagreement the Veteran stated 
that he also experiences trouble focusing on tasks that his 
is trying to accomplish and finds his mind wandering while 
driving and walking.  He stated that he has periods 
throughout the day where he is not focused on anything and 
cannot get himself to focus on tasks.  He also stated that he 
has trouble getting to sleep every night and only averages 
four hours of sleep.  He claimed to experience memory loss 
and shooting pain and numbness at times.

In connection with his claim the Veteran was scheduled for an 
additional VA examination in April 2008.  The Veteran failed 
to report for this examination or to otherwise respond to the 
letter advising him of the examination.  Evidence that would 
have been obtained from that examination could have been 
material to the claim.  The Board finds that no further 
action is necessary.  The law provides that when a claimant 
fails to report for an examination in conjunction with a 
claim for increase the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b); see also Charles v. Principi, 16 Vet. App. 370 
(2002). 

Based on the evidence of record, the Board finds that when 
applying the rating criteria to the Veteran's condition there 
is no basis on which to award a rating in excess of the 
current 10 percent evaluation.  The weight of the evidence 
does not demonstrate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weeks 
or less often), chronic sleep impairment and mild memory loss 
(such as forgetting names, directions and recent events).  In 
the absence of such a finding the criteria for the next 
higher evaluation have not been met.  

The Board does note that a July 2006 VA examination 
documented chronic sleep impairment, one of the criteria for 
a higher rating mentioned above.  However, this impairment is 
due to sleep apnea, and an August 2006 rating decision 
awarded service connection for this condition and provided a 
30 percent evaluation thereof.

The Board also finds that since the effective date of service 
connection there were no distinct periods of time during 
which the Veteran's disability was more than 10 percent 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinksi, 1 Vet. App. 49 (1990). 

Disfiguring Scar

As mentioned above, the Veteran has also claimed entitlement 
to a compensable initial evaluation for a scar on his scalp 
in connection to an in-service laceration.  In a July 2003 
rating decision, the RO granted service connection and 
assigned a noncompensable evaluation under Diagnostic Code 
7800, effective November 30, 2002, the day after the Veteran 
was released from service.  

A scar is rated according to location, type, and 
characteristics.  Disabilities due to pain or muscle injury 
related to an injury resulting in a scar are distinct 
manifestations from the disfigurement due to the scar.  The 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  
Where, however, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994). 

Under the criteria in effect when the Veteran submitted his 
initial claim for service connection in January 2003, 
Diagnostic Code 7800 (as amended effective in August 2002) 
provides that visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement, warrants a 30 percent rating.  A scar with one 
characteristic of disfigurement warrants a 10 percent rating.

The amended version of Diagnostic Code 7800, Note 1, defined 
the eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118.  Those characteristics 
are: scar 5 or more inches (13 or more centimeters) in 
length; scar at least one-quarter inch (0.6 centimeters) at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters); skin texture abnormal in an area 
exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and, skin indurate and 
inflexible in an area exceeding six square inches (39 square 
centimeters).

A June 2003 VA examination revealed a well-healed laceration 
scar over the left parietal area of the skull.  The scar is 
approximately 4 centimeters in length, well-healed with no 
underlying tissue loss, disfigurement, limitation of 
function, ulceration or keloid.  X-rays of the skull revealed 
no fracture or deformity from the prior injury.  In his 
November 2005 Substantive Appeal the Veteran claimed that the 
scar itches and burns throughout the day, especially after 
swimming or taking a shower.  He reiterated this claim in a 
February 2006 statement where he claimed that the scar is 
almost constantly irritated, especially during haircuts.  He 
stated that the skin surrounding the area is red and flaky 
and that the scar seems to throb with an aching pain 
throughout the day.  

The Veteran was scheduled for an additional VA examination in 
April 2008, but he failed to report for this examination or 
to otherwise respond to the letter advising him of the 
examination.  Evidence that would have been obtained from 
that examination could have been material to the claim.  The 
Board finds that no further action is necessary.  The law 
provides that when a claimant fails to report for an 
examination in conjunction with a claim for increase the 
claim shall be denied.  See 38 C.F.R. § 3.655(b); see also 
Charles v. Principi, 16 Vet. App. 370 (2002). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
higher rating under Diagnostic Code 7800.  The medical 
evidence does not demonstrate that the scar on the Veteran's 
scalp has any of the characteristics of disfigurement under 
Note 1.  Therefore there is no basis on which to award a 
compensable rating.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinksi, 1 Vet. App. 49 (1990). 

Chronic Maxillary Sinusitis

Service connection is also in effect for bilateral chronic 
maxillary sinusitis and the Veteran has claimed entitlement 
to a compensable initial evaluation for that condition.  
Under 38 C.F.R. § 4.97, Diagnostic Code 6510-6514 (2008), all 
forms of sinusitis are rated under a general formula.  A 
noncompensable rating is warranted when sinusitis is detected 
by X-ray only.  A 10 percent evaluation is warranted for one 
or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for sinusitis when there are three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.

In this case, the only medical evidence is sinusitis is X-
rays taken during a June 2003 VA examination.  Minimal 
bilateral chronic maxillary was noted at that time based on a 
skull series of X-rays with four views.  In his May 2004 
Notice of Disagreement the Veteran stated that he experiences 
symptoms at least 7 to 9 days a week, at least once a day, 
usually in the mornings.  He stated that the symptoms last 
for about 6 hours before the sinus drains and he can breathe 
properly through his nose.  He also stated that the severity 
and intensity worsen during the summer months and that 
medication works with only minimal effect.  In his November 
2005 Substantive Appeal the Veteran stated that on average he 
has three incapacitating episodes of sinusitis per month and 
that these always last two or more days.  He claimed that the 
condition also affects his sleeping habits.  

The Veteran was scheduled for an additional VA examination in 
April 2008, but he failed to report for this examination or 
to otherwise respond to the letter advising him of the 
examination.  Evidence that would have been obtained from 
that examination could have been material to the claim.  The 
Board finds that no further action is necessary.  The law 
provides that when a claimant fails to report for an 
examination in conjunction with a claim for increase the 
claim shall be denied.  See 38 C.F.R. § 3.655(b); see also 
Charles v. Principi, 16 Vet. App. 370 (2002). 

After an evaluation of the record the only medical evidence 
of sinusitis is the X-ray report from June 2003.  Without 
medical evidence of incapacitating or non-incapacitating 
episodes there is no basis to assign a compensable rating.  
The Veteran has claimed that the condition affects his 
sleeping habits and the Board does note that a July 2006 VA 
examination documented chronic sleep impairment, one of the 
criteria for a higher rating mentioned above.  However, this 
impairment is due to sleep apnea, and an August 2006 rating 
decision awarded service connection for this condition and 
provided a 30 percent evaluation thereof.

Therefore, after considering the evidence of record, the 
Board finds that the preponderance of it is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107 (West 2002).  The claim 
for a compensable initial rating for bilateral chronic 
maxillary sinusitis is therefore denied.

Extraschedular Ratings

38 C.F.R. § 3.321(b) (2008) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has asserted that the schedular rating is inadequate 
or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If that matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer.  Colayong v. West, 
12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In this case, the service-connected disabilities rated above 
have not been shown, or alleged, to cause such difficulties 
as marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See VAOPGCPREC 
6-96.  


ORDER

An initial rating in excess of 10 percent for residuals from 
a head injury is denied.

A compensable initial evaluation for a scar on the Veteran's 
scalp is denied.

A compensable initial evaluation for bilateral chronic 
maxillary sinusitis is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


